United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                              March 17, 2005
                       FOR THE FIFTH CIRCUIT
                       _____________________              Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40721
                       _____________________

SONIA BOONE,

                                               Plaintiff - Appellant,

                              versus


GALVESTON INDEPENDENT SCHOOL DISTRICT,

                                             Defendant - Appellee.
__________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 3:03-CV-102
_________________________________________________________________

Before REAVLEY, JOLLY, and PRADO, Circuit Judges.

PER CURIAM:*

     Sonia Boone appeals the district court’s grant of Galveston

Independent School District’s (“GISD”) Motion for Summary Judgment

on her compensation discrimination claim.       She also appeals the

district court’s assessment of sanctions.

     Boone filed a lawsuit in which she alleged unlawful racial

discrimination in GISD’s compensation of her relative to its

compensation of Sergio Ramirez.   The district court granted GISD’s

Motion for Summary Judgment after finding that, although Boone had

made a prima facie case of compensation discrimination, she could

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
not show evidence that GISD’s proffered, non-discriminatory reason

for the unequal treatment, namely, Boone’s lack of the required

certificate   for   the   particular        position,   was   a     pretext    for

discrimination.     The district court dismissed Boone’s claim with

prejudice and assessed sanctions against her attorney, Anthony P.

Griffin, and his law firm, Anthony P. Griffin, Inc., because it

concluded that “[e]ven a minimal investigation into the facts of

this case would have revealed the abject frivolity of all of

[Boone]’s claims.”     The district court imposed sanctions in the

amount of $17,776.25, the cost to GISD of defending the case.

     Boone relies on Williams v. Galveston Ind. Sch. Dist., 256

F.Supp. 2d 668 (S.D. Tex. 2003), aff’d, 78 Fed. Appx. 946 (5th Cir.

2003), to argue that the district court improperly focused on the

relative qualifications of Ramirez and Boone, instead of on their

relative responsibilities, which were equivalent. This argument is

meritless.    The Williams court ruled that the plaintiffs had not

established a prima facie case of wage discrimination because their

job responsibilities were not substantially similar to those of the

directors who were not members of the protected class.                    Here,

however, the district court found that Boone had established a

prima facie case of wage discrimination.              The difference between

Ramirez’s and Boone’s qualifications served as a legitimate, non-

discriminatory reason for the disparate treatment, which Boone

cannot rebut.       Therefore,   the       district   court   was    correct    in


                                       2
granting GISD’s Motion for Summary Judgment.

     The next question in this appeal is whether the district court

abused its discretion in assessing Rule 11 sanctions against

Boone’s attorney, Anthony P. Griffin, and his law firm.               Boone

argues that the sanctions were inappropriate because her claim was

not baseless. As we have already determined that Boone’s claim was

clearly without merit, and because we agree with the district

court’s conclusion that a reasonable investigation would have

revealed to Griffin the “abject frivolity” of his arguments on the

merits,   we   hold   that   the   district   court   did   not   abuse   its

discretion in imposing Rule 11 sanctions.**

     Therefore, the district court’s granting of GISD’s Motion for

Summary Judgment and imposition of Rule 11 sanctions against

Anthony P. Griffin and Anthony P. Griffin, Inc. are

                                                                  AFFIRMED.




     **
      Boone also argues that the district court erred in failing to
provide time for Boone to file a Motion to Continue Summary
Judgment pursuant to Fed. R. Civ. P. 56(f) when it granted GISD’s
summary judgment motion just one day after GISD filed its response
to Boone’s discovery objections.     We note, however, that Boone
could have moved for a continuance at any time in the summary
judgment process, but she failed to do so. Furthermore, Boone does
not demonstrate that the additional discovery would have created a
genuine issue of material fact. See Stults v. Conoco, Inc., 76
F.3d 651, 657-58 (5th Cir. 1996).

                                      3